DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-28 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: DISPLAY DEVICE HAVING DIELECTRIC CONSTANT CONTROL LAYER.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umemoto (US 2015/0301659 A1).
	As to claim 1, Umemoto discloses a display device (Umemoto, FIG. 1, [0089], “the transparent film substrate 11 may have any suitable size, which corresponds to the size of an input unit, depending on the size of a display”; it is inherently taught that the “touch panel member” is attached to a display), comprising: 

	an input sensor (Umemoto, FIG. 1, [0082], the “touch panel member” comprising “electrode member 10”, “flexible wring member 20”, “conductive patterned parts 22”, etc.) disposed on the display panel (Umemoto, FIG. 1, [0214], “the transparent film substrate 11 may have any suitable size, which corresponds to the size of an input unit, depending on the size of a display”); and 
	5an upper layer structure (Umemoto, FIG. 7(a), [0112], “dielectric layer 13”) disposed on (Umemoto, see FIG. 7(a)) the input sensor (Umemoto, FIG. 7(a), [0112], the “touch panel member” comprising “transparent film substrate 11”, “transparent conductive later 12”, etc.), wherein the upper layer structure (Umemoto, FIG. 7(a), [0112], “dielectric layer 13”) comprises a dielectric constant control layer (Umemoto, FIG. 7(a), [0112], “dielectric constant controlling layer”) which controls a sensing sensitivity of the input sensor (Umemoto, FIG. 7(a), [0112], “dielectric constant controlling layer”).
As to claim 2, Umemoto discloses the display device of claim 1, wherein the upper layer structure (Umemoto, FIG. 7(a), [0112], “dielectric layer 13”) further 10comprises: a plurality of layers sequentially stacked on the input sensor, wherein the dielectric constant control layer is disposed adjacent to at least one of the plurality of layers (Umemoto, FIG. 7 (a), [0112], “dielectric layer 13 may have a multilayer structure. Any other layer such as a hard coating layer, a dielectric constant controlling layer, or an anti-reflection (reflection reducing) layer may also be provided between the transparent conductive layer 12 and the transparent film substrate 11”).  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto (US 2015/0301659 A1) in view of Ahn et al. (US 2019/0019450 A1).
	As to claim 10, Umimoto fails to explicitly teach the display device of claim 1, wherein the upper layer structure further comprises: an anti-reflector disposed on the input sensor; and a window disposed on the anti-reflector.  
	However, Ahn teaches the concept that the upper layer structure (Ahn, see FIGS. 2A-2E) further comprises: an anti-reflector disposed on the input sensor; and a window disposed on the anti-reflector (Ahn, FIGS. 2A-2E, [0068], “each of the display devices DD, DD-1, DD-2, DD-3, and DD-4 may include a display panel, an input-sensing unit, an anti-reflection unit, and a window unit. At least two of the display panel, the input-sensing unit, the anti-reflection unit, and the window unit may be successively formed by a successive process or may be combined with each other by an adhesive member”).  

As to claim 11, Umemoto in view of Ahn teaches the display device of claim 10, wherein the dielectric constant control layer (Umemoto, FIG. 7(a), [0112], “dielectric constant controlling layer”) is disposed between the anti-reflector and the input sensor (Ahn, FIGS. 2A-2E, [0068], “each of the display devices DD, DD-1, DD-2, DD-3, and DD-4 may include a display panel, an input-sensing unit, an anti-reflection unit, and a window unit. At least two of the display panel, the input-sensing unit, the anti-reflection unit, and the window unit may be successively formed by a successive process or may be combined with each other by an adhesive member”).  Examiner renders the same motivation as in claim 1.
As to claim 12, Ahn teaches the display device of claim 11, wherein the upper layer structure (Ahn, see FIGS. 2A-2E) further comprises: an adhesive film disposed between the window and the anti-reflector (Ahn, FIGS. 2A-2E, [0068], “FIGS. 2A to 2E illustrate examples, in which an optically clear adhesive OCA is used as the adhesive member. In various exemplary embodiments described below, the adhesive member may be a typical adhesive material or a gluing agent”).  Examiner renders the same motivation as in claim 1.
As to claim 13, Umemoto in view of Ahn teaches the display device of claim 10, wherein the dielectric constant control layer (Umemoto, FIG. 7(a), [0112], “dielectric constant controlling layer”) is 10disposed between the window and the anti-reflector (Ahn, FIGS. 2A-2E, [0068], “each of the display devices DD, DD-1, DD-2, DD-3, and DD-4 may include a display panel, an input-
As to claim 14, Ahn teaches the display device of claim 13, wherein the upper layer structure (Ahn, see FIGS. 2A-2E) further comprises: an adhesive film disposed between the anti-reflector and the input sensor (Ahn, FIGS. 2A-2E, [0068], “FIGS. 2A to 2E illustrate examples, in which an optically clear adhesive OCA is used as the adhesive member. In various exemplary embodiments described below, the adhesive member may be a typical adhesive material or a gluing agent”).  Examiner renders the same motivation as in claim 1.
	As to claim 19, Ahn teaches the display device of claim 1, wherein the display panel (Ahn, FIG. 3, [0101], “display panel DP”) comprises: 
	15a display element layer (Ahn, FIG. 3, [0102], the layer comprising “display region DA”) including a light emitting element (Ahn, FIG. 3, [0102], “pixel PX”); and 
	an encapsulation layer (Ahn, FIG. 5, [0134], “encapsulation layer TFE”) covering the display element layer (Ahn, see FIG. 5, [0129], covering “light-emitting device layer ELL”).  Examiner renders the same motivation as in claim 1.
As to claim 20, Ahn teaches the display device of claim 19, wherein the input sensor (Ahn, e.g., FIG. 2C, [0070], “input-sensing unit ISL”) is directly disposed on the encapsulation layer (Ahn, see FIGS. 2B-2D and 5, [0092], “referring to FIG. 2B, in the display device DD-1, a stacking order of the input-sensing unit ISL and the anti-reflection panel RPP may be different from that of the display device DD of FIG. 2A”; it is implicitly taught that “input-sensing unit ISL” may be 
	As to claim 21, Ahn teaches the display device of claim 20, wherein the input sensor comprises: a protective layer (Ahn, FIGS. 2A-2E, [0080], “the window panel WP may be configured to protect a display module DM from an external impact and provide an input surface to a user”).
Umemoto in view of Ahn fails to explicitly teach “a high refractive insulating layer disposed on the protective layer and having a higher refractive index than the protective layer (Umemoto, see FIG. 7, [0124], “the transparent conductive layer 12 to be used preferably has a refractive index higher than that of the dielectric layer 13 as mentioned above”)”.
However, Umemoto teaches the concept of a high refractive upper insulating layer disposed on the lower layer and having a higher refractive index than the lower layer (Umemoto, see FIG. 7, [0124], “the transparent conductive layer 12 to be used preferably has a refractive index higher than that of the dielectric layer 13 as mentioned above”).
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “window panel WP” taught by Ahn to further comprise an insulating layer having higher refractive index that that of the “widow panel WP”, as taught by Umemoto, in order to align the refractive indexes among stacked layers for better visibility.  

Allowable Subject Matter
Claim 3-9 and 15-18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 3, Umemoto discloses the display device of claim 2, wherein the dielectric constant control layer (Umemoto, FIG. 7(a), [0112], “dielectric constant controlling layer”) comprises: 
a base material (Umemoto, FIG. 11, [0120], “transparent film substrate 11”) having an adhesive property (Umemoto, FIG. 11, [0120], “may be previously subjected to sputtering, corona discharge treatment, flame treatment, ultraviolet irradiation, electron beam irradiation, chemical treatment, etching treatment such as oxidation, or undercoating treatment so that it can have improved adhesion to the dielectric layer 13 or other components to be formed on the film substrate”)
However, the closest known prior art, i.e., Umemoto (US 2015/0301659 A1), Ahn et al. (US 2019/0019450 A1), Huh et al. (US 2021/0203056 A1) and Ma et al. (US 2020/0285347 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “a high dielectric constant material having a higher dielectric constant than the base material”.
As to claim 4-9, they directly or indirectly depend from claim 3, and are allowable at least for the same reason above.
As to claim 15, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “the dielectric constant control layer comprises: a first dielectric constant control layer disposed between the anti-reflector and the input sensor; and 20a second dielectric constant control layer disposed between the window and the anti-reflector”.
As to claim 16, it depends from claim 15, and is allowable at least for the reason above.
claim 17, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein at least one of the anti-reflector or the window comprises: a base material; and a high dielectric constant material having a higher dielectric constant than the base material”.
As to claim 18, it depends from claim 17, and is allowable at least for the reason above.
	
	Claims 22-28 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
	As to claim 22, Umomoto in view of Ahn teaches a display device (Ahn, FIG. 1, [0038], “display device DD”), comprising: 
	a display panel (Ahn, e.g., FIG. 2C, [0094], “display panel DP”); 
	an input sensor (Ahn, e.g., FIG. 2C, [0094], “input-sensing unit ISL”) disposed on (Ahn, see, e.g., FIG. 2C) the display panel (Ahn, e.g., FIG. 2C, [0094], “display panel DP”); and 
	5a dielectric constant control layer (Umemoto, FIG. 7(a), [0112], “dielectric constant controlling layer”) disposed on the input sensor (Ahn, e.g., FIG. 2C, [0094], “input-sensing unit ISL”), wherein the dielectric constant control layer (Ahn, e.g., FIG. 2C, [0094], “input-sensing unit ISL”) controls a sensing sensitivity of the input sensor and comprises: 
	a base material (Umemoto, FIG. 11, [0120], “transparent film substrate 11”) having an adhesive property (Umemoto, FIG. 11, [0120], “may be previously subjected to sputtering, corona discharge treatment, flame treatment, ultraviolet irradiation, electron beam irradiation, chemical treatment, etching treatment such as oxidation, or undercoating treatment so that it can have 
	However, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “a high dielectric constant material having a higher dielectric constant than the base 10material”. 
As to claim 23-28, they directly or indirectly depend from claim 21, and are allowable at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Huh et al. (US 2021/0203056 A1) teaches the concept of “dielectric layer 50 including an insulation material having a predetermined dielectric constant” (FIG. 1, [0055]); and (2) Ma et al. (US 2020/0285347 A1) teaches the concept of the “encapsulation layer adopting a material with low dielectric constant” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Oct. 22, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                  


***